DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim(s) 1-11 in the reply filed on 02/28/2022 is acknowledged.
Claim(s) 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laura M. Kelley on 05/06/2022.
The application has been amended as follows: 
An apparatus for manufacturing an object from a light polymerizable resin, comprising: (a) a carrier platform on which an object can be produced; (b) a resin cassette configured for carrying a light-polymerizable resin, said cassette including a light-transmissive window, said window having a liquid inhibitor supply bed therein, said supply bed having a supply bed inlet and a supply bed outlet; (c) a light source positioned beneath said resin cassette and configured for projecting an enlarged image through said window; (d) a drive operatively associated with said resin cassette and said carrier platform and configured for advancing said carrier platform and said resin cassette away from one another; (e) a gas exchanger comprising a liquid side, a gas side, and an oxygen permeable barrier therebetween; said liquid side having a liquid side inlet and a liquid side outlet, with said supply bed inlet connected to said liquid side outlet, and said supply bed outlet connected to said liquid side inlet; (f) an oxygen carrying liquid in said liquid inhibitor supply bed and said gas exchanger liquid side; and (g) a pump operatively associated with said liquid inhibitor supply bed and said gas exchanger liquid side for circulating said oxygen carrying liquid therebetween; and (h) an oxygen gas source operatively associated with said gas exchanger gas side.

Reasons for Allowance
Claim(s) 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why an apparatus for manufacturing an object from a light polymerizable resin as claimed is deemed novel and non-obvious over the prior art search is that while DeSimone (US 2016/0046075), a close prior art, teaches carrier platform on which an object can be produced; a resin cassette configured for carrying a light-polymerizable resin, said cassette including a light-transmissive window, said window having a liquid inhibitor supply bed therein, said supply bed having an inlet and an outlet; a light source positioned beneath said resin cassette and configured for projecting an enlarged image through said window; and a drive operatively associated with said resin cassette and said carrier platform and configured for advancing said carrier platform and said resin cassette away from one another; a further prior art search does not teach or suggest a gas exchanger comprising a liquid side, a gas side, and an oxygen permeable barrier therebetween; said liquid side having an inlet and an outlet, with said supply bed inlet connected to said liquid side outlet, and said supply bed outlet connected to said liquid side inlet; a pump operatively associated with said liquid inhibitor supply bed and said gas exchanger liquid side for circulating said oxygen carrying liquid therebetween; nor an oxygen gas source operatively associated with said gas exchanger gas side.
Claim(s) 2-11 are allowed because the claims are dependent upon allowable independent claim(s) 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claim(s) 12-19 directed to an invention non-elected without traverse.  Accordingly, claim(s) 12-19 been cancelled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fielder (US 2019/0017645) teaches an oxygen-permeable membrane lies below the resin, which creates a "dead zone" (persistent liquid interface) preventing the resin from attaching to the window ([0057]). However, Fielder does not teach that the membrane is part of a gas exchanger with a liquid side connected to a liquid inhibitor supply bed in a light transmissive window as instantly claimed.
Sekine (US 2018/0370148) teaches an oxygen supply device, a liquid supply device, a concentration sensor, and a controlling unit connected to the liquid tank 201 (Fig. 20; [0176]). However, Sekine does not teach a membrane of a gas exchanger with a liquid side connected to a liquid inhibitor supply bed in a light transmissive window as instantly claimed. 
Willis (US 2015/0360419) teaches an oxygen-permeable tank 201 can use or include a tank material that allows oxygen to substantially and continuously permeate (e.g., through an oxygen-saturated wet layer 204) from the outside of the tank to the inside, where the resin (e.g., liquid resin 202) resides (Figs 1-4; [0005] and [0028]). However, Willis does not teach a membrane of a gas exchanger with a liquid side connected to a liquid inhibitor supply bed in a light transmissive window as instantly claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M Nelson whose telephone number is (571)272-8174. The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M NELSON/Examiner, Art Unit 1743             

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743